Citation Nr: 0605945	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-11 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an initial compensable evaluation for 
erectile dysfunction.

2.  Entitlement to special monthly compensation for loss of 
use of a creative organ.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968. This matter comes on appeal from a June 2003 
decision by the Columbia VA Regional Office (RO).

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Deformity of the penis with loss of erectile power has 
not been shown.

2.  Radiation therapy for prostate cancer has not resulted in 
erectile dysfunction that is unresponsive to Viagra.


CONCLUSIONS OF LAW


1.  An initial compensable evaluation for erectile 
dysfunction is not warranted. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.31, 4.115b, Code 7522 (2005).

2.  The criteria for special monthly compensation for loss of 
use of a creative organ are not met.  38 C.F.R. § 3.350 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in March 
2003, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The March 2003 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in June 2003.  Notice fully complying with the provisions of 
the VCAA was provided to the veteran in March 2003.  
Therefore, the veteran did receive proper VCAA notice prior 
to the initial rating decision denying his claim.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3). A VA examination is 
of record. For the reasons set forth above, and given the 
facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Parts 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.

Penis, deformity, with loss of erectile power is evaluated as 
20 percent disabling. 38 C.F.R. § 4.115b, Code 7522.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

Special monthly compensation under 38 U.S.C. 1114(k) is 
payable for each anatomical loss or loss of use of one hand, 
one foot, both buttocks, one or more creative organs, 
blindness of one eye having only light perception, deafness 
of both ears, having absence of air and bone conduction, 
complete organic aphonia with constant inability to 
communicate by speech or, in the case of a woman veteran, 
loss of 25% or more of tissue from a single breast or both 
breasts in combination (including loss by mastectomy or 
partial mastectomy), or following receipt of radiation 
treatment of breast tissue. This special compensation is 
payable in addition to the basic rate of compensation 
otherwise payable on the basis of degree of disability, 
provided that the combined rate of compensation does not 
exceed the monthly rate set forth in 38 U.S.C. 1114(l) when 
authorized in conjunction with any of the provisions of 38 
U.S.C. 1114(a) through (j) or (s). When there is entitlement 
under 38 U.S.C. 1114 (l) through (n) or an intermediate rate 
under (p) such additional allowance is payable for each such 
anatomical loss or loss of use existing in addition to the 
requirements for the basic rates, provided the total does not 
exceed the monthly rate set forth in 38 U.S.C. 1114(o).  
38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350.


Analysis
  
In reaching its decision, the Board has considered all of the 
evidence of record, to include the report of a VA examination 
conducted in May 2003, the transcript of a personal hearing 
before the undersigned in September 2005, and VA outpatient 
treatment records dated through May 2005.

The veteran in effect has contended that he he has lost 
erectile function as a result of radiation therapy provided 
as treatment for prostate cancer. Service connection is in 
effect for prostate cancer, evaluated as 20 percent 
disabling. Initially, the Board finds that deformity of the 
penis as to warrant an initial compensable evaluation is 
neither alleged nor shown. At the September 2005 hearing, the 
veteran gave testimony regarding his erectile dysfunction and 
the ineffectiveness of Viagra. When examined by VA in May 
2003, the veteran related that he had tried Viagra, but it 
had not been effective. He claimed total inability to obtain 
and maintain erection sufficient for penetration with 
ejaculation. 

A review of VA outpatient treatment records, however, do not 
support the veteran's assertions regarding his erectile 
problems. At the time of a VA outpatient visit in June 2003, 
the veteran denied problems with erectile dysfunction, adding 
that he had no need for sex and had stopped using Viagra as 
he was afraid of it.  When he returned in January 2004, the 
veteran reiterated that he was afraid of using Viagra. He 
again stated in July 2004 and January 2005 that he preferred 
not to use Viagra and denied problems with erectile 
dysfunction. In January 2005 he was given a prescription for 
Viagra.

Based on the above evidence, the Board concludes that any 
erectile dysfunction the veteran may currently have is due 
his choice not to use prescribed Viagra, and not to the lack 
of effectiveness of Viagra itself. Accordingly, loss of use 
of a creative organ such as to warrant an award of special 
monthly compensation has not been demonstrated. 38 U.S.C. 
1114(o).  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350.

As to both issues on appeal, the evidence is not so evenly 
balanced that there is doubt as to any material issue. 
38 U.S.C.A. § 5107.


ORDER

An initial compensable evaluation for erectile dysfunction is 
denied.

Special monthly compensation for loss of use of a creative 
organ is denied.


REMAND

The veteran essentially maintains that he has PTSD stemming 
from his traumatic military service during the Vietnam War. 
Treatment records from the VA medical facility in Charleston, 
South Carolina, show that the veteran has received treatment 
for a psychiatric disorder diagnosed as PTSD. The veteran's 
stressors, however, have not been verified. His personnel 
records indicate he was stationed with HHC, 15th TC 
Battalion, 1st Air Cavalry while overseas. 

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all records of treatment 
received by the veteran for a 
psychiatric disorder at the VA medical 
facility in Charleston, South Carolina 
since July 2005 should be obtained.

2.  The RO should contact the veteran and 
afford him the opportunity to provide 
additional information about the 
stressful events he claims caused his 
PTSD, including the dates, unit of 
assignment at the time of the claimed 
stressor, and the names of any service 
members who were also involved in the 
claimed events.  The RO should forward 
this information, as well as any 
additional documents deemed necessary, to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197 so that it can provide any 
information that might corroborate the 
stressors claimed by the veteran. 

JSRRC also should report whether HHC, 
15th TC Battalion, 1st Air Cavalry was 
engaged in hostile action against enemy 
forces during the time the veteran was 
assigned to that unit. If referral to 
JSRRC or other pertinent sources is to no 
avail, the RO should advise the veteran 
to submit alternate forms of evidence to 
support his claim of service connection 
for PTSD.  All attempts to obtain the 
records should be documented in the 
claims file.

3.  Following the above, the RO should 
make a specific determination as to 
whether there is credible supporting 
evidence that a claimed in-service 
stressor occurred.  The RO should 
specifically identify the stressor(s) 
corroborated by the record.  

4.  Only if the RO determines that 
there is credible supporting evidence 
that an in-service stressor occurred, 
the veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and extent of any current 
chronic psychiatric disorder. The 
veteran's claims folder must be 
provided to the examiner for review.  
The veteran's history and complaints 
should be noted, all indicated studies 
should be performed, and all clinical 
findings reported in detail.  

	The examiner should report a multi-axial 
diagnosis 	identifying all current psychiatric 
disorders, and 	offer an opinion as to the 
likelihood that any chronic 	psychiatric 
condition had its onset in or is otherwise 
	related to his period of military 
service. Should 	PTSD be diagnosed, the 
stressor supporting 	such 	diagnosis should 
be identified. All conclusions 	expressed 
must be accompanied by a complete 	rationale.

	5.  Thereafter, the RO should review the 
claims file to 	ensure that all of the 
foregoing requested development 	has been 
completed.  In particular, the RO should 
	review the requested examination reports 
and required 	opinions to ensure that they 
are responsive to and in 	complete compliance 
with the directives of this remand, 	and if 
they are not, the RO should implement 
corrective 	procedures.  See Stegall v. 
West, 11 Vet. App. 268 	(1998).

	6.  After undertaking any development 
deemed essential 	in addition to that 
specified above, the RO should again 	review 
the veteran's claim.  If the benefit sought on 
	appeal is not granted, the veteran and 
his representative 	should be issued a 
supplemental statement of the case, 	and be 
afforded a reasonable period of time to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


